DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Applicant’s amendment to claim 1 in the reply filed 7 April 2021 is acknowledged and accordingly the claim objection thereto as outlined in the office action mailed 8 January 2021 is hereby withdrawn.

Response to Arguments
Applicant’s arguments, see page 7 of the remarks filed 7 April 2021, with respect to amended claims 1 and 8 have been fully considered and are persuasive. Accordingly, the rejections of claims 1 and 8 have been withdrawn. 
In particular, as noted by Applicant, claims 1 has been amended to include the subject matter of claim 3, which has been canceled. Furthermore, claim 8 has been amended to be in independent form and including the subject matter of previous claim 1. Accordingly, because independent claims 1 and 8 are the sole independent claims with dependent claims 2, 4-7, and 9-16 depending ultimately from one of claims 1 or 8, all of claims 1, 2, and 4-16 are in condition for allowance as being allowable for the reasons indicated in the office action mailed 8 January 2021.

Reasons for Allowance
Claims 1, 2, and 4-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 1: The claim incorporates the subject matter of previously presented claim 3 which was indicated objected to but would be allowable if rewritten in independent form including all of the limitations of the claim and the base claim from which it depends for the reasons set forth in the office action mailed 8 January 2021 and because Applicant’s amendment to claim 1 includes said allowable features, the claim is indicated allowable herein.
As to claim 8: The claim was objected to as being allowable if rewritten in independent form including all of the limitations of the claim and the base claim from which it depends for the reasons set forth in the office action mailed 8 January 2021 and because Applicant’s amendment to claim 8 includes said allowable features, the claim is indicated allowable herein.
As to claims 2, 4-7, and 9-16: Each of said claims depends ultimately from one of claims 1 or 8 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215.  The examiner can normally be reached on M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856